Citation Nr: 0844395	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-20 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for residuals of a fractured right zygomatic arch.

2.  Entitlement to an initial rating greater than 10 percent 
for temporomandibular joint syndrome prior to December 12, 
2007 and a rating greater than 20 percent from December 12, 
2007.

3.  Entitlement to an increased rating greater than 30 
percent for headaches.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

During the pendency of this appeal, in a July 2008 rating 
decision, the RO awarded the veteran an increased rating of 
20 percent, effective December 12, 2007, for 
temporomandibular joint syndrome.  After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The case was brought before the Board in October 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him 
appropriate VA examinations. The requested development having 
been partially completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claims must once again be remanded.  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran submitted a statement in September 2008 
indicating, "[a]ll of the conditions that I am rated for 
have gotten worse in the last year and the pain has increased 
and I also have lost the ability to chew."  The veteran was 
last afforded VA examinations in December 2007, nearly one 
year ago.  In light of the veteran's statement indicating 
worsened conditions, new VA examinations are indicated.

Additionally, the December 2007 VA examinations, especially 
in regard to the neurological examination, were inadequate.  
Migraine headaches are rated under Diagnostic Code (DC) 8100 
based on frequency of attacks and on economic impact.  See 38 
C.F.R. § 4.124a, DC 8100.  The examiner indicated the 
veteran's subjective complaints of frequency, but did not 
comment on the functional, occupational and overall economic 
impairment caused by the veteran's migraines.  The Board 
notes the dental examination similarly omitted discussion on 
functional, occupational and overall economic impairment.  
Although the dental examiner indicated "moderate" 
functional impairment and "some" limitation of motion, the 
examiner did not indicate whether limitation of motion 
increased with repetition (as required under Deluca v. Brown, 
8 Vet. App. 202, 206 (1995)) nor did the examiner provide a 
detailed description of the veteran's "moderate" functional 
loss to daily and occupational activities as required by the 
Board's prior remand.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes the examiners erroneously focused on 
the likelihood the veteran's disabilities are related to his 
military service.  Indeed, the examiners submitted nexus 
opinions in July 2008 addendums.  The veteran's disabilities 
have already been service-connected and, therefore, a nexus 
opinion is not relevant to the current appeal.  Upon 
reexamination, the examiners should be instructed to comment 
specifically on the symptomatology needed to apply the 
appropriate diagnostic codes. 

The Board notes the veteran requests an independent medical 
opinion with regard to the current severity of his 
disabilities.  Specifically, he alleges the VA dentist did 
not conduct the evaluation properly. 

When, in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more IMEs who are not VA 
employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence does 
not indicate conditions of particular complexity or 
controversy.  Rather, the pertinent inquiry is the current 
severity of the veteran's disabilities and not the likely 
etiology.  The veteran's disabilities have been attributed to 
his military service and, therefore, there is no medical 
"controversy" justifying the need of an IME. 

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The RO did send the veteran notice letters in March 2006 and 
November 2007 indicating how disability ratings and effective 
dates are determined in general.  This is the specific type 
of notice the Court determined in Vazquez-Flores is 
insufficient to satisfy the VA's notice requirements.  Id.  
As mentioned above, it also does not appear that the veteran 
was asked about how his disabilities affect his daily life 
and occupation during his VA examinations.  In short, he was 
never provided specific notice as detailed in Vazquez-Flores.  
Id.  The veteran is entitled to full and complete notice as 
detailed in Vazquez-Flores followed by a subsequent 
readjudication by the agency of original jurisdiction.  
Corrective action is required.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2007 to the 
present. 



Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to an increased rating for 
residuals of a fractured right zygomatic 
arch, temporomandibular joint syndromes 
and migraine headaches including the 
information detailed in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008).  The 
veteran should also be advised to submit 
any pertinent evidence in his possession. 

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's disabilities on 
appeal from the VA Medical and Dental 
Centers in Danville, Illinois for the time 
period November 2007 to the present. Any 
negative responses should be documented in 
the file. 

3.  After the above development is 
complete and the records are obtained, 
schedule the veteran for appropriate VA 
examinations to ascertain the severity of 
his service- connected jaw and migraine 
disabilities. The claims file must be made 
available to and reviewed by the examiners 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished such that all relevant and 
potentially relevant diagnostic codes may 
be applied. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiners should also comment 
on the overall affect his disabilities 
have on his employability and daily life.

4. Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

